Citation Nr: 0216770	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  96-37 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for joint pain/disability 
involving the knees, right ankle, and elbows, to include as 
due to undiagnosed illness.  


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from March 1981 to November 
1982, August 1984 to June 1994, and April 1997 to December 
1997.  He returned to active duty in March 2002.

This appeal originates from a July 1994 rating decision in 
which the RO in Roanoke, Virginia, denied service connection 
for painful joints.  The veteran submitted a notice of 
disagreement with the decision in August 1995, and a 
statement of the case was issued in June 1996.  The veteran 
perfected his appeal to the Board of Veterans' Appeals 
(Board) in August 1996.  During the pendency of the appeal, 
the veteran's claims file was transferred to the RO in 
Winston-Salem, North Carolina, which now has jurisdiction.

In October 1998 and March 2000, the Board remanded the matter 
on appeal to the RO for additional development and 
adjudication.  The RO accomplished the requested development, 
but continued the denial of the claim.  See supplemental 
statements of the case issued in February 2001 and August 
2002.  The issue has not been returned to the Board for 
further appellate consideration, notwithstanding the 
veteran's return to active duty.  Cf. 38 U.S.C.A. § 5304(c) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.654(a), 
3.700(a)(1)(i) (2002). 

In February 2002, the veteran raised the issues of service 
connection for elevated cholesterol, a left knee rash and 
allergies.  As these matters have not been adjudicated, they 
are not properly before the Board and are referred to the RO 
for any and all appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  The veteran has patellofemoral syndrome of the left knee 
that is medically attributable to service.

3.  There is no competent evidence showing that veteran 
either has a joint disability, or joint pain due to 
undiagnosed illness, involving the right knee, right ankle 
and elbows.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disability are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 1991 & Supp. 2001, 2002); 38 C.F.R. § 3.303 (2002).

2.  The criteria for service connection for a joint 
pain/disability, involving the right knee, right ankle and 
elbows, to include as due to undiagnosed illness, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 1991 
& Supp. 2001, 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the June 1996 statement of the case, October 1998 and 
March 2000 Board remands, and supplemental statements of the 
case dated in June 1998, August 1999, February 2001 and 
August 2002, the veteran has been notified of the law and 
regulations governing entitlement to the benefits he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  Also, in a letter dated in December 2001, the RO 
specifically informed the veteran of the VCAA and VA's duty 
to assist under the new law.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  
The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  In this regard, the RO 
has requested and obtained, to the extent possible, the 
veteran's service medical records as they pertain to the 
different periods of active duty service he served.  In 
addition, the veteran was afforded a VA examination in 
January 2001 that he attended, and a VA examination in June 
2002 that, for reasons explained below, he was unable to 
attend.  Furthermore, the veteran has not identified, and the 
record does not other indicate, any existing pertinent 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

II.  Law and Regulations

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 West 1991 & Supp. 2002).  Such a determination requires 
a finding of a current disability that is related to an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection may be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during the applicable presumptive 
period.  Service connection also may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For Persian Gulf War veterans, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or a combination of illnesses 
manifested by one or more signs or symptoms, which include, 
but are not limited to, fatigue; muscle or joint pain; 
neurological signs or symptoms; neuropsychological signs or 
symptoms; signs or symptoms involving the respiratory system; 
or sleep disturbances.  The chronic disability must have 
become manifest either during active military service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006 (recently extended, by statute, to December 
31, 2011), and must not be attributed to any known clinical 
disease by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117.  See also 38 C.F.R. § 3.317(a), 
(b).

Under the applicable criteria, a Persian Gulf War veteran is 
one who served in active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  

III.  Analysis

A.  Left Knee

The veteran's service medical records reflect his complaint 
of occasional left knee pain on a September 1982 Report of 
Medical History.  They also show that he was hospitalized in 
July 1986 after bumping his knee on a rock.  His complaints 
included a red, swollen and painful left knee.  He was 
diagnosed as having prepatellar bursitis, left knee.  His 
separation examination report, dated in February 1994, notes 
that the left knee occasionally locked.

At a VA examination in January 2001, the veteran complained 
of left knee stiffness in the morning.  He also reported an 
episode in December when he was unable to walk up or down the 
stairs for a comfortable period of time due to the left knee.  
On examination the veteran had a normal examination of the 
left knee, except for a slight degree of subtalar crepitation 
on motion with weight bearing, particularly when doing a knee 
bend.  Knee x-rays were unremarkable with no acute process 
identified and no significant degenerative changes detected.  
The veteran was diagnosed as having patellofemoral syndrome, 
left knee, with x-ray changes.  The examiner said that the 
veteran had a clear history at least of an injury to the knee 
years past, and overuse of the knee as a soldier airborne 
both running and jumping.  He said that a second contusion 
about the knee was recorded when the veteran was in the 
Reserves. 

The above noted evidence, which establishes an inservice left 
knee injury and diagnosis, left knee findings at separation, 
and a current left knee disability which an examiner relates 
to the veteran's period of service, supports the veteran's 
claim.  In light of this evidence and the lack of any 
evidence to the contrary, the Board finds that the 
preponderance of the evidence favors the grant of service 
connection for patellorfemoral syndrome, left knee.  
38 C.F.R. § 3.303(d).

Since the veteran's left knee disability has been attributed 
to a known clinical diagnosis, i.e. patellofemoral syndrome, 
and is hereby service-connected, consideration need not be 
given to the provisions of 38 C.F.R. § 3.317 with respect to 
the left knee.   

B. Joint Pain/Disability Involving the Right Knee, Right 
Ankle and Elbows

The veteran's service medical records show that he sustained 
a mild strain to the right knee in May 1989 due to a 
hyperflexion incident.  The February 1994 separation 
examination report is devoid of problems or findings 
regarding the right knee. 

On VA examination in January 2001, the veteran complained of 
right knee stiffness and soreness on occasion.  On 
examination the knee was normal, with no pain or crepitation 
elicited on knee bend.  The veteran said that he was not and 
had not been under treatment with respect to his knees, 
except for treatment regarding a superficial skin infection 
involving the left knee.  The examiner noted a normal 
examination of the right knee, with no diagnosis rendered.  
He said that the veteran did have a history of soreness in 
the knees from time to time.  He also indicated that there 
was "[n]o record of examination or reporting for injury or 
recurring reportable symptoms found, and this normal physical 
examination indicates that the veteran did have such 
condition in service.  It does not manifest for this 
examination."  Knee x-rays were unremarkable with no acute 
process identified and no significant degenerative changes 
detected.

As for the veteran's elbows and right ankle, there are no 
pertinent service medical records except for a February 1994 
dental history questionnaire in which the veteran reported 
having arthritis of the elbows and ankles.  The February 1994 
separation examination report is devoid of findings or 
notations regarding the elbows or right ankle.

During the January 2001 examination, the veteran said that 
his right ankle "tended to go over" and he had frequent 
ankle sprains since 1996.  He also complained of ankle pain.  
He was diagnosed as having normal examination of the right 
ankle.  The examiner said that a "history of prior soreness 
or stiffness of itself does not warrant or have criteria for 
examination."  He also said that no one could deny that the 
veteran might have had one or more sprains in the past but, 
if so, they "obviously healed, were self-limited, and ha[d] 
no residual disability that would relate to either Gulf War 
and/or other subsequent service."  X-rays did not show 
change.

The veteran had no complaints regarding his elbows at the 
January 2001 examination and said he did not recall having 
significant problems to the elbows during service, including 
the Persian Gulf.  He was diagnosed as having normal 
examination right elbow and normal examination left elbow.  
The examiner said that the veteran had no residual disability 
from any period prior.  He said the veteran had "no 
disability found, and no findings that warrant a prior 
diagnosis being rendered at this examination."

Not only does the evidence as noted above fail to show that 
the veteran has a current joint disability involving the 
right knee, right ankle and elbows, it affirmatively shows 
that he does not have such a disability.  This is in light of 
the normal findings at the January 2001 examination with 
respect to the right knee, right ankle and elbows, and the 
lack of a diagnosis.  As indicated above, Congress has 
specifically limited entitlement to service-connection for 
instances in which disease or injury have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the 
absence of proof of a present joint disability involving the 
right knee, right ankle or elbows, there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The record likewise fails to establish, by competent 
evidence, that the claimed joint pain is a manifestation of 
an undiagnosed illness.  In order to further assess the claim 
on this basis, i.e., under the provisions of § 3.317, the RO 
scheduled the veteran for various VA examinations in June 
2002.  However, documents show that the veteran canceled 
these examinations, explaining that he had been deployed to 
Kuwait, would be there for one year, and would resume his 
claim when he got back.  Accordingly, the Board has no choice 
but to make a decision based on the evidence of record, 
evidence that currently fails to medically establish that the 
veteran has chronic joint pain involving the right knee, 
right ankle and elbows as a manifestation of an undiagnosed 
illness.  

The Board does not doubt the sincerity of the veteran's 
belief that he has either joint disability or joint pain (as 
due to undiagnosed illness) involving the right knee, right 
ankle and elbows as a result of service.  However, as a lay 
person, he is not competent to either establish a medical 
diagnosis or show a medical relationship merely by his own 
assertions; such matters require medical expertise.  See 
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions.  See also Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

For all the foregoing reasons, the claim for service 
connection for joint pain/disability involving the right 
knee, right ankle and elbows, to include as due to 
undiagnosed illness, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for patellofemoral syndrome, left knee, is 
granted.  

Service connection for a joint pain/disability involving the 
right knee, right ankle, and elbows, to include as due to 
undiagnosed illness, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

